

GRAPHIC PACKAGING INTERNATIONAL, INC.








THIRD AMENDMENT TO THE
GRAPHIC PACKAGING INTERNATIONAL, INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN




The undersigned, being all the members of the Board of Directors of Graphic
Packaging International, Inc. a Delaware corporation (the "Plan Sponsor") hereby
make this amendment to the Graphic Packing International, Inc. Non-Qualified
Deferred Compensation Plan (the "Plan").


W l T N E S S E T H :


WHEREAS, the Plan Sponsor adopted and maintains the Plan which consists of the
Adoption Agreement and Base Document and was effective as of July 1, 201l;


WHEREAS, the Plan Sponsor reserves the right pursuant to section 10.1 of the
Base Document to amend the Plan; and


WHEREAS, the Plan Sponsor wishes to amend the Plan documents to fully vest and
accelerate the funding of Employer Contributions for Participants who are
employed by a division, group, facility or other segment of the Plan Sponsor's
business that is divested.


NOW, THEREFORE, effective as of June 23rd, 2014, the Plan Sponsor hereby amends
the Plan as follows:


I. The following new subsection (d) is added to the end of Section 5.01 of the
Adoption Agreement:


"(d)    Certain Divestitures


Notwithstanding the foregoing provisions of this Section 5.01 , if a Participant
experiences a "Divestiture Termination" (as defined below) during a Plan Year,
(i) any requirements that such Participant be employed on a later day during
such Plan Year or complete a specific amount of service during such Plan Year
shall be waived, and (ii) any Employer Contributions to which such Participant
is entitled (including, but not limited to, Employer Contributions such
Participant becomes entitled to pursuant to clause (i) hereof) shall be
allocated to such Participant's Account no later than as soon as
administratively practicable after the date of such Divestiture Termination;
provided, (A) to the extent that such Employer Contribution is calculated on the
basis of such Participant's Compensation, only Compensation earned through the
date of such





--------------------------------------------------------------------------------



Divestiture Termination shall be taken into account, and (B) to the extent that
such Employer Contribution is not calculated on the basis of such Participant's
Compensation, such Employer Contribution will be prorated based on the number of
days during the period to which such Employer Contribution relates that occur
before the date of such Divestiture Termination. For purposes of this Section
5.0l(d) and Section 7.0l(c) of the Adoption Agreement, "Divestiture Termination"
means, with respect to a Participant, such Participant's termination of
employment with the Employer as part of the Employer's agreement to sell a
division, group, facility or other segment of the Employer's business to the
extent designated by the Administrator (as set forth in the records of the
Administrator)."


2. The following language is added to the end of Section 7.0l(c) of the Adoption
Agreement:


"Notwithstanding the foregoing provisions of this Section 7.01. any Participant
who experiences a Divestiture Termination (as defined in Section 5.01 (d) of the
Adoption Agreement) will be 100% vested in his Employer Contributions
(including, but not limited to, any Employer Contributions to which such
Participant is entitled pursuant to Section 5.01(d) of the Adoption Agreement)
as of the date of such Divestiture Termination."






IN WITNESS WHEREOF, the undersigned, being all the members of the Board of
Directors of the Plan Sponsor, have caused this Third Amendment to be executed
on this 23rd day of June, 2014.




GRAPHIC PACKAGING INTERNATIONAL, INC.




By: /s/ David W. Scheible
David W. Scheible


By: /s/ Daniel J. Blount
Daniel J. Blount


By: /s/ Lauren S. Tashma
Lauren S. Tashma



